Citation Nr: 0929383	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-27 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss prior to August 27, 2007, and an initial rating 
in excess of 10 percent from that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Veteran served on active duty from April 1953 to 
June 1957.  

This matter comes to the Board on appeal from rating 
decisions of the Department of Veterans Affairs (VA).  In a 
rating decision dated in July 2006, the VA Regional Office 
(RO) in St. Louis, Missouri, granted service connection for 
bilateral hearing loss and assigned a noncompensable rating 
effective in December 2005.  The Veteran disagreed with the 
noncompensable rating, and during the course of the appeal, 
in a rating decision dated in October 2007, the RO in Waco, 
Texas, granted a 10 percent rating for the Veteran's 
bilateral hearing loss from August 27, 2007.  The Veteran 
continued his appeal.  

In April 2009, the Board received notice from the Veteran of 
a permanent change of address to Rancho Cordova, California.  
For that reason, the Board has listed the RO in Oakland, 
California, on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that the initial ratings assigned his 
bilateral hearing loss do not accurately reflect the severity 
of his disability.  

As noted above, the initial ratings assigned have been a 
noncompensable rating for the bilateral hearing loss from 
December 2005 and an initial 10 percent rating from 
August 27, 2007.  

The current record includes a VA audiology consultation 
report dated in January 2006, which is during the appeal 
period.  In that report, the audiologist stated that 
audiogram data was entered into "Audiogram Display."  The 
VA January 2006 audiogram data is not included in the claims 
file and should be obtained.  In addition, the Board notes 
that in the January 2006, the audiologist said there was 
excellent word recognition in the right ear and fair word 
recognition in the left ear; in each instance, the 
audiologist referred to the "NU6 word list/CD 
presentation."  It should be clarified as to whether this is 
the same as the Maryland CNC controlled speech discrimination 
test to which reference is made in 38 C.F.R. § 4.85 as being 
required in an examination of hearing impairment for VA 
rating purposes.  

In addition, the record shows that the Veteran had a later VA 
audiogram in April 2007 followed by an audiology consultation 
note dated in June 2007.  In neither of those reports, nor in 
a later August 2007 VA audiogram report, did the audiologist 
comment on the functional effects caused by the Veteran's 
hearing disability.  In Martinak v. Nicholson, 21 Vet. App. 
447 (2007), the United States Court of Appeals for Veterans 
Claims (Court) held that in addition to dictating objective 
test results, a VA audiologist must describe fully the 
functional effect caused by a hearing disability in his or 
her final report.  Martinak, 21 Vet. App. at 455.  Because of 
this, it is the judgment of the Board that the Veteran should 
be provided a new VA audiology examination and that the 
audiologist should be requested to describe the functional 
effects of the Veteran's bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims file the VA audiogram data 
obtained in January 2006 and reportedly 
entered into "Audiogram Display" by a 
VA audiologist at a VA medical facility 
in Fayetteville, Arkansas, in 
January 2006.  

In addition, obtain and associate with 
the claims file any additional VA 
audiology clinic records dated from 
August 2007 to the present.  

2.  Then, arrange for a VA audiological 
examination of the Veteran to determine 
the extent and severity of his service-
connected bilateral hearing loss.  All 
indicated studies should be performed.  

The audiologist is specifically 
requested to describe fully the 
functional effects caused by the 
Veteran's hearing disability.  

The audiologist should also be 
requested to review, if possible, the 
January 2006 VA audiogram data along 
with the VA audiology consultation 
report dated in January 2006.  After 
review of these records, the 
audiologist should be requested to 
clarify whether speech recognition 
scores obtained using the "NU6 word 
list/CD presentation" would have been 
the same as same as scores from the 
Maryland CNC controlled speech 
discrimination test to which reference 
is made in 38 C.F.R. § 4.85 as being 
required in an examination of hearing 
impairment for VA rating purposes.  

The claims file must be provided to the 
audiologist and that it was available 
for review should be noted in the 
examination report.  

3.  Then, readjudicate entitlement to 
an initial compensable rating for 
bilateral hearing loss prior to 
August 27, 2007, and also readjudicate 
entitlement to an initial rating in 
excess of 10 percent for bilateral 
hearing loss from August 27, 2007.  If 
the benefit sought on appeal is not 
granted in full, issue a supplemental 
statement of the case and provide the 
Veteran and his representative an 
opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



